NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

STEPHEN STRAUSBAUGH,
Petitioner,

V.

GOVERNMENT PRINTING OFFICE,
Respondent.

2012-3126

Petition for review of the Merit Systems Protection
Board in case no. AT315H090034-B-3.

ORDER

This appeal was docketed on April 27, 2012. The peti-
tioner filed a motion for leave to proceed in Forma Pau-
peris, which was denied on August 29, 2012 and the
petitioner was ordered to pay the docketing fee within 14
days. The docketing fee has not been paid.

Upon consideration thereof,
IT Is ORDERED THAT:

This appeal is dismissed for failure to prosecute. Any
pending motions are denied as moot.

STEPHEN STRAUSBAUGH V. GPO 2

FoR THE CoURT

 l l  _ /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Stephen Strausbaugh
. Vincent D. Phillips, Esq.

s21
Issued As A Mandate:  1 l 

F|LED
evans Fon
u's`riiis"iiii)ii§,'.fi cmcun

SEP l 7 2012
JAN HORBALY
C|.ERK